DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Response to Amendment
Applicant`s remarks filed 06/10/2022 regarding the claim objection of claim 16 submitted in the non-final office action dated 03/11/2022 is persuasive and the claim objections are withdrawn due to the claim 16 amendment. 
Applicant`s remarks filed 06/10/2022 regarding the amendment to the specification and the drawings submitted 06/10/2022 is accepted. 


Response to Arguments
Applicant’s arguments see remarks, filed 06/10/2022, with respect to claims 1-6, 8-9, and 11-22, have been fully considered but are moot because the arguments do not apply to the current combinations of references being used in the current rejection.
Applicant’s arguments see remarks, filed 06/10/2022, with respect to the claim 1-6, 8-9, and 11-22 have been fully considered and are not persuasive. Claims 1-6, 8-9, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Office respectfully requests that the Applicant points out where in the specification support can be found for the aforementioned newly added limitations or cancel the new matter in the reply to this Office Action.
The applicant argues on page 13, “Samec fails to teach or suggest "a processor connected to the projection display device and arranged within the left or right temple region." And “pplicant respectfully submits that Samec fails to provide a basis for the modification suggested by the Examiner. It is not proper to "[use] that which the inventor taught against its teacher." In re Lee, 277 F.3d at 1343, citing W.L. Gore & Assocs. v. Garlock, Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983); see In re Dow Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988) ("[t]here must be a reason or suggestion in the art... other than the knowledge learned from the applicant's disclosure"). Pursuant to 35 USC § 103, Applicant's disclosure cannot be utilized as a blueprint to reconstruct that which is claimed. Instead, the claimed invention must be analyzed for obviousness as of the date the invention was made. (see Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988)). Therefore, Applicant respectfully submits that independent claim 1, together with its trailing claims, is allowable.”
In response, the office does not find this argument to be persuasive. Based on the breadth of the claim language a new prior art Haddick et al. (US 2013/0127980 A1) explicitly teaches a processor arranged within the left or right temple region (Fig. 1, illustrates the processor #112 called a TI OMAP4 (open multimedia applications processors) located in the right temple region #122.Paragraph [0289]). 
In response to applicant’s argument, the office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office have clearly describe based on the breadth of the claim language the prior art Samec et al. (US 2017/0017083 A1), teaches a personal display device (Fig. 3A-B, #62 called a display system. Paragraph [1429]) for displaying virtual images to a wearer (Fig. 3A-B. Paragraph [0008]-Samec disclose the augmented reality display is configured to direct images to an eye of the user. Further in paragraph [1418]-Samec discloses the device may be an augmented reality system that advantageously combines many augmented reality (AR) and/or virtual reality (VR) techniques for health or ophthalmic purposes.), the personal display device comprising: 
a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section (Fig. 3A-B, illustrates frame #64 comprises of a display #62 in front of the user`s eye forming the right eye see-through section, and a left eye see-through section, along with a right temple section, a left temple section, a right rear section, a left rear section. Paragraph [1429]-Samec discloses a user #60 is depicted wearing a patient-worn ophthalmic device that includes a frame #64 structure coupled to a display system #62 positioned in front of the eyes of the user. The frame #64 may be coupled to a number of ophthalmic-specific measurement subsystems depending on the application of the health system. Further in paragraph [1431]-Samec discloses the health system may have a display #62 that is operatively coupled #68, such as by a wired lead or wireless connectivity, to a local processing and data module #70 which may be mounted in a variety of configurations, such as fixedly attached to the frame #64, fixedly attached to a helmet or hat #80 as shown in the embodiment of Fig. 3B); 
a projection display device (Fig. 5, #18 called a projector subsystem. Paragraph [1444]-Samec discloses with continued reference to Fig. 5, a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules with display mirrors and optics configured to project light #38 into the eyes #20 as shown. Further in paragraph [1446]-Samec discloses the rendering engine #34 is operatively coupled (105, 94, 100/102, 104; i.e., via wired or wireless connectivity) to the sensor pose processor #32, the image pose processor #36, the eye tracking cameras #24, and the projecting subsystem #18 such that rendered light is projected using a scanned laser arrangement #18 in a manner similar to a retinal scanning display.) connected to the frame operable to project image-bearing light beams (Fig. 5, illustrates the projector subsystem #18 is located in the frame #108. Paragraph [1229]-Samec discloses the device of embodiment 1, further comprising a fiber scanning projector for outputting light to form images in the eye of the wearer. Please also read paragraph [1444 and 1446]); 
at least one waveguide stack module (Fig. 10D, #178 called a waveguide stack. Paragraph [1500-1501]) connected to the frame, the at least one waveguide stack module operable to propagate image-bearing light beams along a length of the at least one waveguide stack module (Fig. 10D. Paragraph [1500]-Samec discloses with reference to Fig. 10D, the VFE or adaptable optics can be included with a waveguide stack #178 and can be driven to compensate for the shape of a user's cornea or address any other refractive condition of the user. The optics illustrated in Fig. 10D comprises a stacked waveguide assembly of transmissive beam-splitter substrates, each of which is configured to project light at a different focal plane or as if originating from a different focal plane. The VFE or adaptable optics of Figs. 10D and 10E may be integrated with the display lens #106 of Fig. 5 and configured to both project an image generated by the ophthalmic system and permit ambient light to pass through the waveguide stack to the user's eye. Please read paragraph [1501]), 
the at least one waveguide stack module being configured to receive the image-bearing light beams from the projection display device (Fig. 10D. Paragraph [1501]-Samec discloses the stacked waveguide assembly #178 may be utilized to provide three-dimensional perception to the eye/brain by having a plurality of waveguides (182, 184, 186, 188, 190) and a plurality of lenses (198, 196, 194, 192) configured together to send image information to the eye with various levels of wavefront curvature for each waveguide level indicative of focal distance to be perceived for that waveguide level. In some embodiments, the plurality of lenses (198, 196, 194, 192) are weak lenses, however, it will be understood that lenses (198, 196, 194, 192) are not to be limited to such and may be any lens suitable for providing the desired properties of the waveguide stack #178.  A plurality of displays (200, 202, 204, 206, 208), or in another embodiment a single multiplexed display or reduced number of multiplexed displays, may be utilized to inject light, e.g., collimated light with image information into the waveguides (182, 184, 186, 188, 190), each of which may be configured to distribute incoming light substantially equally across the length of each waveguide, for exit down toward the eye.), 
the at least one waveguide stack module including: an in-coupling diffractive optic (Fig. 22A-C, #22003a-b called a first plurality of scanning fiber devices. Paragraph [1906]-Samec discloses Fig. 22C is a schematic partial illustration of an embodiment comprising a stacked waveguide assembly that comprises a plurality of waveguides (e.g., 22005a, 22005 and 22005c) and a first plurality of scanning fiber devices (e.g., 22003a and 22003b) configured to inject light from one or more optical sources into one of the plurality of waveguides.) formed along the at least one waveguide stack module operable to diffract at least a portion of the image- bearing light beams from the projection display device (Fig. 22A-C. Paragraph [1874]-Samec discloses the plurality of stacked waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2068 into one or more of the stacked waveguides. The plurality of stacked waveguides can further comprise diffractive optical elements that are configured to out-couple light propagating in one or more of the stacked waveguides. In various embodiments, the diffractive optical element that are configured to in-couple and out-couple light from the optical source 2068 into or out of the plurality of stacked waveguides can be configured to modify the focal plane and/or the direction of the illuminating beam 2038 on the eye 2020 of the wearer 2060.) into the at least one waveguide stack module in an angularly encoded form (Fig. 7. Paragraph [1477]-Samec discloses a waveguide stack, the phrase “encode into the optics” may refer to selectively addressing a waveguide to direct light to a proper focal depth for a certain portion of the eye to generate a compensating wave-front to correct for refractive errors in the eye. In some embodiments, a negative power spherical wave-front is encoded into the optics of the ophthalmic system to correct for a user's lower order aberration (e.g., defocus), such as for correcting myopia. In an augmented reality display system, such correction may be applied to ambient light from the surrounding world, e.g., in front of the user, similar to a pair of glasses.); 
and an out-coupling diffractive optic spaced apart from the in-coupling diffractive optic along the length of the at least one waveguide stack module (Fig. 22A-C, illustrates a stacked waveguide assembly is located between the out-coupling diffractive optic #22010a-b and the in-coupling diffractive #22003a-b. Paragraph [1874]-Samec discloses the plurality of stacked waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2068 into one or more of the stacked waveguides. The plurality of stacked waveguides can further comprise diffractive optical elements that are configured to out-couple light propagating in one or more of the stacked waveguides. In various embodiments, the diffractive optical element that are configured to in-couple and out-couple light from the optical source 2068 into or out of the plurality of stacked waveguides can be configured to modify the focal plane and/or the direction of the illuminating beam 2038 on the eye 2020 of the wearer 2060.) 
operable to diffract at least a portion of the image-bearing light beams from the at least one waveguide stack module in an angularly decoded form for viewing the image-bearing light beams from the projection display device (Fig. 22A-C. Paragraph [1921]-Samec discloses the device 2650 comprising a fiber scanning device that is configured to output the projection beam 2638 as well as receive light from the desired region of the eye 2620 and direct the received light towards the one or more imaging devices 2674. In the illustrated embodiments, the FSD is configured to inject light into one or more waveguides of a stacked waveguide assembly. Light propagating through the waveguide can be out-coupled from the waveguide by diffractive optical elements coupled to the waveguide. The stacked waveguide assembly can further comprise optional variable focusing elements (VFEs) and/or optional adaptable optical elements that are configured to change the wave-front of the light out-coupled from the waveguide (decoding). In some embodiments, the stacked waveguide assembly can further comprise a plurality of deformable mirror devices that can scan the projection beam 2638 in horizontal and vertical directions across the region of the user's eye 2620. Please also read paragraph [1874, 1941 and 1959]);  
a processor (Fig. 3A-D, #70 called a local processing and data module. Paragraph [1431-1432]) connected to the projection display device (Fig. 3A-D. Paragraph [1431]-Samec discloses the health system may have a display #62 that is operatively coupled #68, such as by a wired lead or wireless connectivity, to a local processing and data module #70 which may be mounted in a variety of configurations, such as fixedly attached to the frame #64, fixedly attached to a helmet or hat #80 as shown in the embodiment of Fig. 3B.) the processor being configured to provide an image to the projection display device (Fig. 3A-C. Paragraph [1492]-Samec disclose the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in Fig. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions. The local processing module (70) may be configured to encode the appropriate compensating wave-front into the adaptable optics of the display device (62) and/or modify the image generated by the ophthalmic system based on an optical prescription and/or an image modification program. For example, as will be described in greater detail below with reference to Figs. 10A and 11, the local processing module (70) may execute logic devices configured to modify the VFE or adaptable optics to generate a corrected wave-front.); 
and 4Application No. 16/995,719a touchpad connected to the processor (Fig. 14. Paragraph [1696]-Samec discloses the wearable augmented reality device 1400 can include one or more user interface features 1404 configured to allow a wearer or other person to provide input to the device (Wherein the processor #70 is connected to the device #1400 as shown in Fig. 3A-D.). The user interface features 1404 can be integrated with the device 1400, as illustrated in Fig. 14. In some implementations, the user interface features 1404 are provided by a device or component that is not physically integrated with the device 1400. For example, the user interface features 1404 can be provided by a device or system that is in communication with the device 1400. This can be a smartphone, computer, tablet, or other computational device that is in wired or wireless communication with the device 1400. In some embodiments, the user interface features 1404 can be provided by a combination of different devices and systems linked to the device, e.g., through wired or wireless communication networks or through components that are physically linked to the device or integrated with the device. A touch screen, voice recognition system, or virtual touch screen are some examples of interfaces.)
the touchpad configured to sense touch motions of the wearer (Fig. 14. Paragraph [1696]-Samec discloses a virtual touch screen is provided through the images projected to the user's eyes and sensors to sense the users moving body, e.g., finger. In some embodiments, the user interface features 1404 include gesture detection components to allow a wearer to provide user input through gestures.) and to provide input touchpad signals to the processor (Fig. 10 and Fig. 14. Paragraph [1511-1512]-Samec discloses an example process flow of correcting vision defects like myopia, hyperopia, and astigmatism is briefly discussed. The process flow 1000 is directed to modifying an image presented to the user based on a prescription of the user. In some embodiments, process flow 1000 may be performed by patient-worn ophthalmic devices, such as those described in connection with Figs. 3A-3D. The process flow 1000 can be implemented by the local processing module (70) configured to execute logic devices in the local processing module (70). In another embodiment, local processing module (70) may implement process flow 1000 via the remote processing module (72) executed by logic devices in the local processing module (70) operably connected to the remote data repository (74). The user may then specify a desired wave-front, which may define an optical prescription, to the ophthalmic system through an appropriate feedback mechanism (e.g., a user interface) (wherein the user interface is a touch screen). Or, in another embodiment, the user may have the option of incrementally increasing or decreasing a prescription (e.g., changing the focus and/or wave-front) until the user arrives at a comfortable viewing prescription.), the input touchpad signals operable to change at least one state of the personal display device (Fig. 14. Paragraph [1512]).
Samec fail to explicitly teach the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer.
However, OGAWA et al. (US 2016/0216792 A1), explicitly teaches the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer (Fig. 3A-D. Paragraph [0010]-OGAWA discloses the user may command change modes of the image to the head mounted display by the touch position and the movement direction of the touch position. Further in paragraph [0061-0062]-OGAWA discloses the control unit 10 moves the images in the direction of movement of the touch position (FIG. 6A, step ST11). In a state in which the screen shown in FIG. 3C is displayed, when the sensor detects that the user has slid the finger in the direction opposite to the direction shown in FIG. 3B, the control unit 10 returns the screen to the screen shown in FIG. 3A. The amount of movement of the image (the amount of shift of the display position) may vary depending on the amount of sliding of the finger.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of OGAWA of wherein the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer.
Wherein having Samec`s head-mounted display system wherein the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with detachable sections to fit a variety of persons, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while OGAWA is a head mounted display system that have a touch detection to provide an easy-to-operate head mounted display. Another advantage of some aspects of the invention is to provide a head mounted display that can easily start calibration for augmented reality function. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and OGAWA et al. (US 2016/0216792 A1), Paragraph [0007].
Samec in view of OGAWA fail to explicitly teach a processor arranged within the left or right temple region, 
However, Haddick et al. (US 2013/0127980 A1), explicitly teaches a processor arranged within the left or right temple region (Fig. 1, illustrates the processor #112 called a TI OMAP4 (open multimedia applications processors) located in the right temple region #122.Paragraph [0289]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec in view of OGAWA of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer, with the teachings of Haddick of wherein a processor arranged within the left or right temple region.
Wherein having Samec`s head-mounted display system wherein a processor arranged within the left or right temple region.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with improved uniformity of brightness and color, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Haddick system is a head mounted display system that have thin optical system that provides an image with improved uniformity of brightness and color over the display field of view. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Haddick et al. (US 2013/0127980 A1), Paragraph [0030].
Although, Samec teaches the touchpad. Samec and OGAWA in view of Haddick fail to explicitly teach touchpad secured directly to the frame.
However, Hashimoto et al. (US 20120256865 A1), explicitly teaches touchpad secured directly to the frame (Fig. 5, illustrates the touch panel #15 is directly secured to the frame #24 by the frame part #24a. Paragraph [0080]-Hashimoto discloses structure shown in FIG. 5, a bezel 24c of the casing 4 covers the circuit portion such as the routing electrodes 5a and 6a, such that the circuit portion cannot be seen. The casing 24 is provided with one large concave portion 24a. Into the concave portion 24a, the display 13 of liquid crystal, organic EL or the like and the touch panel 15 are fitted. The circuit portion such as the routing electrodes 5a and 6a of the touch panel 15 are covered by the bezel 24c of the casing 24.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer, with the teachings of Hashimoto of wherein touchpad secured directly to the frame.
Wherein having Samec`s head-mounted display system wherein touchpad secured directly to the frame. 
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with improved touch panel strength, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Hashimoto system is a touch display whereby the strength of the touch panel itself improves. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Hashimoto et al. (US 20120256865 A1), Paragraph [0084].
The applicant argues on page 14, “that the Office Action fails to establish aprimafacie case of obviousness because the earliest effective filing date of the claimed invention predates the earliest effective filing date of the Kamakura reference. Therefore, Applicant respectfully requests withdrawal of the rejection to claim 4.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. Although claim 4 prior art rejection is withdrawn, claims 1-6, 8-9, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, new matter rejection as stated below in the office action. 
The applicant argues on page 14, “that the Office Action fails to establish a prima facie case of obviousness because the earliest effective filing date of the claimed invention predates the earliest effective filing date of the Ebert reference. Therefore, Applicant respectfully requests withdrawal of the rejection to claim 15.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. Although claim 15 prior art rejection is withdrawn, claims 1-6, 8-9, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, new matter rejection as stated below in the office action. 
The applicant argues on page 14, “Hoellwarth fails to teach or suggest, inter alia, "a left hinge system positioned between the left temple section and the left rear section of the frame" as recited in claim 17, and no combination of Samec or Ogawa cures the failings of Hoellwarth.”
In response, the office does not find this argument to be persuasive. Based on the breadth of the claim language the prior art Hoellwarth et al. (US 2010/0079356 A1), explicitly teaches further comprising: a left hinge system (Fig. 8C, #806 called a hinge. Paragraph [0149]) positioned between the left temple section and the left rear section of the frame (Fig. 8C, illustrates the hinge #806 is located between the front part with the display and the temple part #808. Paragraph [0149]-Hoellwarth discloses Fig. 8C shows a head-mounted device that has an adjustable frame. In the embodiment shown in Fig. 8C, the frame of the head-mounted device can rotate toward the user. For example, the head-mounted device can have pivot bearing 806 (e.g., hinges) connecting the frame and eyeglass temples 808. Pivot bearing 806 can allow the frame to rotate around eyeglass temples 808. As a result, the head-mounted device can serve as a display stand for the portable electronic device if the user decides not to wear the head-mounted device.); and a right hinge system (Fig. 8D, #812 called a hinge. Paragraph [0150]) positioned between the right temple section and the right rear section of the frame (Fig. 8D, illustrates the hinge #812 is located between the front part with the display and the temple part #810. Paragraph [0150]-Hoellwarth discloses FIG. 8D shows a head-mounted device that has eyeglass temples that can rotate. In the embodiment shown in FIG. 8D, eyeglass temples 810 can rotate around the frame of the head-mounted device so that the head-mounted device can serve as a display stand. For example, the head-mounted device can have pivot bearing 812 (e.g., hinges) connecting the frame and eyeglass temples 810. Pivot bearing 812 can allow eyeglass temples 810 to rotate around the frame. Please see annotated diagram below of Hoellwarth`s Fig. 8C-D, for further details).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec in view of OGAWA of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of Hoellwarth of wherein further comprising: a left hinge system positioned between the left temple section and the left rear section of the frame of the personal display device; and a right hinge system positioned between the right temple section and the right rear section of the frame of the personal display device.
Wherein having Samec`s head-mounted display system wherein further comprising: a left hinge system positioned between the left temple section and the left rear section of the frame of the personal display device; and a right hinge system positioned between the right temple section and the right rear section of the frame of the personal display device.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and high quality display with viewing experience, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Hoellwarth is a head mounted display system that have a frame and that enhance and improved the viewing experience (i.e., help focus the user's eyes on the image frames being displayed on the display screen of the portable electronic device).. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Hoellwarth et al. (US 2010/0079356 A1), Paragraph [0099]. 

    PNG
    media_image1.png
    288
    153
    media_image1.png
    Greyscale




 The applicant argues on page 15, “Hoellwarth does not provide a solution to this technical problem because the electrical and optical components are all located within the iPhone or frame member 208. Therefore, a person skilled in the relevant art would not combine any part of Hoellwarth with Samec or Ogawa.’
In response, the office donot find this argument to be persuasive based on the same reason as stated above and, in the rejection, below. The office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office have clearly describe based on the breadth of the claim language of claim 17 how the prior arts teaches the claimed limitations as stated above and below in the office action.
The applicant argues on page 16, “Hoellwarth fails to teach or suggest, inter alia, "wherein the left hinge system and the right hinge system include a flex cable" as recited in claim 18, and no combination of Samec or Ogawa cures the failings of Hoellwarth.”
In response, the office does not find this argument to be persuasive. Based on the breadth of the claim language the prior art Hoellwarth et al. (US 2010/0079356 A1), explicitly teaches wherein the left hinge system and the right hinge system include a flex cable (Fig. 9A-B. Paragraph [0157]-Hoellwarth discloses the connection point between the ends of the temples 910 and the main body 902 may include a through hole for passing wires, traces and/or flex circuits.), a hinge, a hinge housing, and a hinge pin (Paragraph [0149]-Hoellwarth discloses Fig. 8C shows a head-mounted device that has an adjustable frame. In the embodiment shown in Fig. 8C, the frame of the head-mounted device can rotate toward the user. For example, the head-mounted device can have pivot bearing 806 (e.g., hinges) connecting the frame and eyeglass temples 808. Pivot bearing 806 can allow the frame to rotate around eyeglass temples 808. As a result, the head-mounted device can serve as a display stand for the portable electronic device if the user decides not to wear the head-mounted device. Further in paragraph [0150]-Hoellwarth discloses FIG. 8D shows a head-mounted device that has eyeglass temples that can rotate. In the embodiment shown in FIG. 8D, eyeglass temples 810 can rotate around the frame of the head-mounted device so that the head-mounted device can serve as a display stand. For example, the head-mounted device can have pivot bearing 812 (e.g., hinges) connecting the frame and eyeglass temples 810. Pivot bearing 812 can allow eyeglass temples 810 to rotate around the frame (wherein the hinges comprises of hinge, a hinge housing, and a hinge pin.). Please see paragraph [0036]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick and in further view of Hashimoto and in further view of Hoellwarth of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of Hoellwarth of wherein the left hinge system and the right hinge system include a flex cable, a hinge, a hinge housing, and a hinge pin.
Wherein having Samec`s head-mounted display system wherein the left hinge system and the right hinge system include a flex cable, a hinge, a hinge housing, and a hinge pin.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and high quality display with viewing experience, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Hoellwarth is a head mounted display system that have a frame and that enhance and improved the viewing experience (i.e., help focus the user's eyes on the image frames being displayed on the display screen of the portable electronic device).. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Hoellwarth et al. (US 2010/0079356 A1), Paragraph [0099].
The applicant argues on page 16-17, “Hoellwarth does not provide a solution to this technical problem because the electrical and optical components, aside from haptic mechanisms 940, touch sensor 942, and speakers 944, are all located within the iPhone or main body 902.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. The office encourages the applicant to amend claims to overcome the prior arts of record.
The applicant argues on page 17, “a person skilled in the relevant art would not combine any part of Hoellwarth with Samec or Ogawa. Applicant respectfully requests withdrawal of the rejection of claim 18 and its dependent claims.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. The office encourages the applicant to amend claims to overcome the rejections. 
The applicant argues on page 17, “that claims 1-6, 8, 9, and 11-22 are allowable.”
In response, the office does not find this argument to be persuasive base on the same reasons set forth above and the rejection below. Claims 1-6, 8-9, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter rejection as stated below in the office action. The office encourages the applicant to amend claims to overcome the rejections. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, along with its dependent claims 2-6, 8-9, 11-22, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1; recite the limitation, “touchpad secured directly to the frame,” however, the limitation “touchpad secured directly to the frame,” is not discussed in the specification, the specification is silent on the teachings of “touchpad secured directly to the frame,”. Although the Applicant in paragraph [0054] for example in the specification dated 06/18/2020 states “The right temple section 30 of the augmented reality display system 100 may further include a projection display device 70 and a touch pad 72. The projection display device 70 and the touch pad 72 may be connected to the processor 54 of the augmented reality display system 100.” The Office could not find the teachings as claimed “touchpad secured directly to the frame,” in applicant`s specification and drawings. 
The Office respectfully requests that the Applicant points out where in the specification support can be found for the aforementioned newly added limitations or cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0017083 A1), hereinafter referenced as Samec and in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in further view of Hashimoto et al. (US 20120256865 A1), hereinafter referenced as Hashimoto.

Regarding claim 1, Samec teaches a personal display device (Fig. 3A-B, #62 called a display system. Paragraph [1429]) for displaying virtual images to a wearer (Fig. 3A-B. Paragraph [0008]-Samec disclose the augmented reality display is configured to direct images to an eye of the user. Further in paragraph [1418]-Samec discloses the device may be an augmented reality system that advantageously combines many augmented reality (AR) and/or virtual reality (VR) techniques for health or ophthalmic purposes.), the personal display device comprising: 
a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section (Fig. 3A-B, illustrates frame #64 comprises of a display #62 in front of the user`s eye forming the right eye see-through section, and a left eye see-through section, along with a right temple section, a left temple section, a right rear section, a left rear section. Paragraph [1429]-Samec discloses a user #60 is depicted wearing a patient-worn ophthalmic device that includes a frame #64 structure coupled to a display system #62 positioned in front of the eyes of the user. The frame #64 may be coupled to a number of ophthalmic-specific measurement subsystems depending on the application of the health system. Further in paragraph [1431]-Samec discloses the health system may have a display #62 that is operatively coupled #68, such as by a wired lead or wireless connectivity, to a local processing and data module #70 which may be mounted in a variety of configurations, such as fixedly attached to the frame #64, fixedly attached to a helmet or hat #80 as shown in the embodiment of Fig. 3B); 
a projection display device (Fig. 5, #18 called a projector subsystem. Paragraph [1444]-Samec discloses with continued reference to Fig. 5, a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules with display mirrors and optics configured to project light #38 into the eyes #20 as shown. Further in paragraph [1446]-Samec discloses the rendering engine #34 is operatively coupled (105, 94, 100/102, 104; i.e., via wired or wireless connectivity) to the sensor pose processor #32, the image pose processor #36, the eye tracking cameras #24, and the projecting subsystem #18 such that rendered light is projected using a scanned laser arrangement #18 in a manner similar to a retinal scanning display.) connected to the frame operable to project image-bearing light beams (Fig. 5, illustrates the projector subsystem #18 is located in the frame #108. Paragraph [1229]-Samec discloses the device of embodiment 1, further comprising a fiber scanning projector for outputting light to form images in the eye of the wearer. Please also read paragraph [1444 and 1446]); 
at least one waveguide stack module (Fig. 10D, #178 called a waveguide stack. Paragraph [1500-1501]) connected to the frame, the at least one waveguide stack module operable to propagate image-bearing light beams along a length of the at least one waveguide stack module (Fig. 10D. Paragraph [1500]-Samec discloses with reference to Fig. 10D, the VFE or adaptable optics can be included with a waveguide stack #178 and can be driven to compensate for the shape of a user's cornea or address any other refractive condition of the user. The optics illustrated in Fig. 10D comprises a stacked waveguide assembly of transmissive beam-splitter substrates, each of which is configured to project light at a different focal plane or as if originating from a different focal plane. The VFE or adaptable optics of Figs. 10D and 10E may be integrated with the display lens #106 of Fig. 5 and configured to both project an image generated by the ophthalmic system and permit ambient light to pass through the waveguide stack to the user's eye. Please read paragraph [1501]), 
the at least one waveguide stack module being configured to receive the image-bearing light beams from the projection display device (Fig. 10D. Paragraph [1501]-Samec discloses the stacked waveguide assembly #178 may be utilized to provide three-dimensional perception to the eye/brain by having a plurality of waveguides (182, 184, 186, 188, 190) and a plurality of lenses (198, 196, 194, 192) configured together to send image information to the eye with various levels of wavefront curvature for each waveguide level indicative of focal distance to be perceived for that waveguide level. In some embodiments, the plurality of lenses (198, 196, 194, 192) are weak lenses, however, it will be understood that lenses (198, 196, 194, 192) are not to be limited to such and may be any lens suitable for providing the desired properties of the waveguide stack #178.  A plurality of displays (200, 202, 204, 206, 208), or in another embodiment a single multiplexed display or reduced number of multiplexed displays, may be utilized to inject light, e.g., collimated light with image information into the waveguides (182, 184, 186, 188, 190), each of which may be configured to distribute incoming light substantially equally across the length of each waveguide, for exit down toward the eye.), 
the at least one waveguide stack module including: an in-coupling diffractive optic (Fig. 22A-C, #22003a-b called a first plurality of scanning fiber devices. Paragraph [1906]-Samec discloses Fig. 22C is a schematic partial illustration of an embodiment comprising a stacked waveguide assembly that comprises a plurality of waveguides (e.g., 22005a, 22005 and 22005c) and a first plurality of scanning fiber devices (e.g., 22003a and 22003b) configured to inject light from one or more optical sources into one of the plurality of waveguides.) formed along the at least one waveguide stack module operable to diffract at least a portion of the image- bearing light beams from the projection display device (Fig. 22A-C. Paragraph [1874]-Samec discloses the plurality of stacked waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2068 into one or more of the stacked waveguides. The plurality of stacked waveguides can further comprise diffractive optical elements that are configured to out-couple light propagating in one or more of the stacked waveguides. In various embodiments, the diffractive optical element that are configured to in-couple and out-couple light from the optical source 2068 into or out of the plurality of stacked waveguides can be configured to modify the focal plane and/or the direction of the illuminating beam 2038 on the eye 2020 of the wearer 2060.) into the at least one waveguide stack module in an angularly encoded form (Fig. 7. Paragraph [1477]-Samec discloses a waveguide stack, the phrase “encode into the optics” may refer to selectively addressing a waveguide to direct light to a proper focal depth for a certain portion of the eye to generate a compensating wave-front to correct for refractive errors in the eye. In some embodiments, a negative power spherical wave-front is encoded into the optics of the ophthalmic system to correct for a user's lower order aberration (e.g., defocus), such as for correcting myopia. In an augmented reality display system, such correction may be applied to ambient light from the surrounding world, e.g., in front of the user, similar to a pair of glasses.); 
and an out-coupling diffractive optic spaced apart from the in-coupling diffractive optic along the length of the at least one waveguide stack module (Fig. 22A-C, illustrates a stacked waveguide assembly is located between the out-coupling diffractive optic #22010a-b and the in-coupling diffractive #22003a-b. Paragraph [1874]-Samec discloses the plurality of stacked waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2068 into one or more of the stacked waveguides. The plurality of stacked waveguides can further comprise diffractive optical elements that are configured to out-couple light propagating in one or more of the stacked waveguides. In various embodiments, the diffractive optical element that are configured to in-couple and out-couple light from the optical source 2068 into or out of the plurality of stacked waveguides can be configured to modify the focal plane and/or the direction of the illuminating beam 2038 on the eye 2020 of the wearer 2060.) 
operable to diffract at least a portion of the image-bearing light beams from the at least one waveguide stack module in an angularly decoded form for viewing the image-bearing light beams from the projection display device (Fig. 22A-C. Paragraph [1921]-Samec discloses the device 2650 comprising a fiber scanning device that is configured to output the projection beam 2638 as well as receive light from the desired region of the eye 2620 and direct the received light towards the one or more imaging devices 2674. In the illustrated embodiments, the FSD is configured to inject light into one or more waveguides of a stacked waveguide assembly. Light propagating through the waveguide can be out-coupled from the waveguide by diffractive optical elements coupled to the waveguide. The stacked waveguide assembly can further comprise optional variable focusing elements (VFEs) and/or optional adaptable optical elements that are configured to change the wave-front of the light out-coupled from the waveguide (decoding). In some embodiments, the stacked waveguide assembly can further comprise a plurality of deformable mirror devices that can scan the projection beam 2638 in horizontal and vertical directions across the region of the user's eye 2620. Please also read paragraph [1874, 1941 and 1959]);  
a processor (Fig. 3A-D, #70 called a local processing and data module. Paragraph [1431-1432]) connected to the projection display device (Fig. 3A-D. Paragraph [1431]-Samec discloses the health system may have a display #62 that is operatively coupled #68, such as by a wired lead or wireless connectivity, to a local processing and data module #70 which may be mounted in a variety of configurations, such as fixedly attached to the frame #64, fixedly attached to a helmet or hat #80 as shown in the embodiment of Fig. 3B.) the processor being configured to provide an image to the projection display device (Fig. 3A-C. Paragraph [1492]-Samec disclose the adaptable optics may be operatively coupled to a local processing module (70) and configured to compensate for vision defects of the wearer as shown in Fig. 3C. The local processing module (70) may store the one or more optical prescriptions of the user. Or, in some embodiments, the local processing module (70) may store one or more image modification programs (e.g., programs configured to modify an image presented to the wearer) that correspond to one or more optical prescriptions. The local processing module (70) may be configured to encode the appropriate compensating wave-front into the adaptable optics of the display device (62) and/or modify the image generated by the ophthalmic system based on an optical prescription and/or an image modification program. For example, as will be described in greater detail below with reference to Figs. 10A and 11, the local processing module (70) may execute logic devices configured to modify the VFE or adaptable optics to generate a corrected wave-front.); 
and 4Application No. 16/995,719a touchpad connected to the processor (Fig. 14. Paragraph [1696]-Samec discloses the wearable augmented reality device 1400 can include one or more user interface features 1404 configured to allow a wearer or other person to provide input to the device (Wherein the processor #70 is connected to the device #1400 as shown in Fig. 3A-D.). The user interface features 1404 can be integrated with the device 1400, as illustrated in Fig. 14. In some implementations, the user interface features 1404 are provided by a device or component that is not physically integrated with the device 1400. For example, the user interface features 1404 can be provided by a device or system that is in communication with the device 1400. This can be a smartphone, computer, tablet, or other computational device that is in wired or wireless communication with the device 1400. In some embodiments, the user interface features 1404 can be provided by a combination of different devices and systems linked to the device, e.g., through wired or wireless communication networks or through components that are physically linked to the device or integrated with the device. A touch screen, voice recognition system, or virtual touch screen are some examples of interfaces.)
the touchpad configured to sense touch motions of the wearer (Fig. 14. Paragraph [1696]-Samec discloses a virtual touch screen is provided through the images projected to the user's eyes and sensors to sense the users moving body, e.g., finger. In some embodiments, the user interface features 1404 include gesture detection components to allow a wearer to provide user input through gestures.) and to provide input touchpad signals to the processor (Fig. 10 and Fig. 14. Paragraph [1511-1512]-Samec discloses an example process flow of correcting vision defects like myopia, hyperopia, and astigmatism is briefly discussed. The process flow 1000 is directed to modifying an image presented to the user based on a prescription of the user. In some embodiments, process flow 1000 may be performed by patient-worn ophthalmic devices, such as those described in connection with Figs. 3A-3D. The process flow 1000 can be implemented by the local processing module (70) configured to execute logic devices in the local processing module (70). In another embodiment, local processing module (70) may implement process flow 1000 via the remote processing module (72) executed by logic devices in the local processing module (70) operably connected to the remote data repository (74). The user may then specify a desired wave-front, which may define an optical prescription, to the ophthalmic system through an appropriate feedback mechanism (e.g., a user interface) (wherein the user interface is a touch screen). Or, in another embodiment, the user may have the option of incrementally increasing or decreasing a prescription (e.g., changing the focus and/or wave-front) until the user arrives at a comfortable viewing prescription.), the input touchpad signals operable to change at least one state of the personal display device (Fig. 14. Paragraph [1512]).
Samec fail to explicitly teach the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer.
However, OGAWA explicitly teaches the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer (Fig. 3A-D. Paragraph [0010]-OGAWA discloses the user may command change modes of the image to the head mounted display by the touch position and the movement direction of the touch position. Further in paragraph [0061-0062]-OGAWA discloses the control unit 10 moves the images in the direction of movement of the touch position (FIG. 6A, step ST11). In a state in which the screen shown in FIG. 3C is displayed, when the sensor detects that the user has slid the finger in the direction opposite to the direction shown in FIG. 3B, the control unit 10 returns the screen to the screen shown in FIG. 3A. The amount of movement of the image (the amount of shift of the display position) may vary depending on the amount of sliding of the finger.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of OGAWA of wherein the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer.
Wherein having Samec`s head-mounted display system wherein the touch motions of the wearer sensed by the touchpad including sensing directions of the touch motions of the wearer.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with detachable sections to fit a variety of persons, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while OGAWA is a head mounted display system that have a touch detection to provide an easy-to-operate head mounted display. Another advantage of some aspects of the invention is to provide a head mounted display that can easily start calibration for augmented reality function. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and OGAWA et al. (US 2016/0216792 A1), Paragraph [0007].
Samec in view of OGAWA fail to explicitly teach a processor arranged within the left or right temple region, 
However, Haddick explicitly teaches a processor arranged within the left or right temple region (Fig. 1, illustrates the processor #112 called a TI OMAP4 (open multimedia applications processors) located in the right temple region #122.Paragraph [0289]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec in view of OGAWA of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer, with the teachings of Haddick of wherein a processor arranged within the left or right temple region.
Wherein having Samec`s head-mounted display system wherein a processor arranged within the left or right temple region.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with improved uniformity of brightness and color, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Haddick system is a head mounted display system that have thin optical system that provides an image with improved uniformity of brightness and color over the display field of view. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Haddick et al. (US 2013/0127980 A1), Paragraph [0030].
Although, Samec teaches the touchpad. Samec and OGAWA in view of Haddick fail to explicitly teach touchpad secured directly to the frame.
However, Hashimoto explicitly teaches touchpad secured directly to the frame (Fig. 5, illustrates the touch panel #15 is directly secured to the frame #24 by the frame part #24a. Paragraph [0080]-Hashimoto discloses structure shown in FIG. 5, a bezel 24c of the casing 4 covers the circuit portion such as the routing electrodes 5a and 6a, such that the circuit portion cannot be seen. The casing 24 is provided with one large concave portion 24a. Into the concave portion 24a, the display 13 of liquid crystal, organic EL or the like and the touch panel 15 are fitted. The circuit portion such as the routing electrodes 5a and 6a of the touch panel 15 are covered by the bezel 24c of the casing 24.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer, with the teachings of Hashimoto of wherein touchpad secured directly to the frame.
Wherein having Samec`s head-mounted display system wherein touchpad secured directly to the frame. 
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with improved touch panel strength, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Hashimoto system is a touch display whereby the strength of the touch panel itself improves. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Hashimoto et al. (US 20120256865 A1), Paragraph [0084].


Regarding claim 2, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec further teaches further comprising a vibrator (Fig. 5, #30 called a vibrator. Paragraph [2196]) connected to the processor (Fig. 5. Paragraph [2196]-Samec discloses the one or more peripheral output devices may comprise a vibrator, and the processor may be configured to conduct a health therapy protocol that comprises instructing the vibrator to provide a massage of the user. In some embodiments, the vibrator may massage the face or skull the user. In some other embodiments, the system may be configured to utilize the vibrator to provide haptic feedback or tactile alerts to the user. The vibrator may correspond to the vibrator (30) of Fig. 5.), the vibrator being configured to receive input vibrator signals from the processor to provide haptic feedback to the wearer (Fig. 5. Paragraph [2196]).  
  

Regarding claim 3, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec further teaches wherein the in-coupling diffractive optic (Fig. 22A-C, #22003a-b called a first plurality of scanning fiber devices. Paragraph [1906]-Samec discloses Fig. 22C is a schematic partial illustration of an embodiment comprising a stacked waveguide assembly that comprises a plurality of waveguides (e.g., 22005a, 22005 and 22005c) and a first plurality of scanning fiber devices (e.g., 22003a and 22003b) configured to inject light from one or more optical sources into one of the plurality of waveguides.) 
and the out-coupling diffractive optic (Fig. 22A-C, illustrates a stacked waveguide assembly is located between the out-coupling diffractive optic #22010a-b and the in-coupling diffractive #22003a-b. Paragraph [1874]-Samec discloses the plurality of stacked waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2068 into one or more of the stacked waveguides. The plurality of stacked waveguides can further comprise diffractive optical elements that are configured to out-couple light propagating in one or more of the stacked waveguides. In various embodiments, the diffractive optical element that are configured to in-couple and out-couple light from the optical source 2068 into or out of the plurality of stacked waveguides can be configured to modify the focal plane and/or the direction of the illuminating beam 2038 on the eye 2020 of the wearer 2060.) have front and back surfaces (Fig. 22C, illustrates the front surface for both the in-coupling diffractive optic and out-coupling diffractive optic is the surface directly facing the waveguide while back surface for both the in-coupling diffractive optic and out-coupling diffractive optic is the surface directly opposite side of the front surface. Paragraph [1874]), 
the front surface of the in-coupling diffractive optic being parallel to the back surface of the in-coupling diffractive optic, the front surface of the out-coupling diffractive optic being parallel to the back surface of the out-coupling diffractive optic (Fig. 22C, illustrates the front surface for both the in-coupling diffractive optic and out-coupling diffractive optic is the surface directly facing the waveguide while back surface for both the in-coupling diffractive optic and out-coupling diffractive optic is the surface directly opposite side of the front surface. Paragraph [1874]).   


Regarding claim 5, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec further teaches further comprising an ambient light sensor connected to the frame and the processor to detect a change in ambient light (Fig. 5, illustrates the ambient sensor #16 is located on the frame #108. Paragraph [1488]-Samec discloses the ophthalmic device includes outward facing cameras configured to capture ambient light from the environment surrounding the user. For example, the ophthalmic device may include one or more wide-field-of-view machine vision cameras (16) operatively coupled to local processing module (70). These cameras may be configured to image the environment around the user. In one embodiment these cameras (16) are dual capture visible light/infrared light cameras. Images taken by cameras (16) may be stored in a digital memory of the ophthalmic device and retrieved for subsequent processing.).  
  

Regarding claim 6, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 5, Samec further teaches wherein the ambient light sensor is configured to provide signals to the processor (Fig. 5, illustrates the ambient sensor #16 is located on the frame #108. Paragraph [1488]-Samec discloses the ophthalmic device includes outward facing cameras configured to capture ambient light from the environment surrounding the user. For example, the ophthalmic device may include one or more wide-field-of-view machine vision cameras (16) operatively coupled to local processing module (70). These cameras may be configured to image the environment around the user. In one embodiment these cameras (16) are dual capture visible light/infrared light cameras. Images taken by cameras (16) may be stored in a digital memory of the ophthalmic device and retrieved for subsequent processing.); 
wherein the processor is configured to change the image conveyed by the projection display device based on the signals provided by the ambient light sensor (Fig. 5. Paragraph [1526]-Samec discloses the image may be a modified image based on the wave-front correction applied by the VFE or adaptable optics of the display device (62) to an unmodified image. In another embodiment, alternatively or in combination, each 2D image (e.g., of different focal depths providing the perception of a 3D image) generated by the ophthalmic system may be modified based on software executed in the local processing module (70) and then displayed through display device (62). In some embodiments, where the ophthalmic device is an augmented reality head-mounted display system, wave-front correction may be applied to an image to be presented to the wearer while imaging objects located in front of the head mounted display and the user. For example, AR image content presented by the ophthalmic system may be modified and projected in combination with ambient light. In some embodiments, the ambient light passing from the outside world through the lens 106 may also be modified by the appropriate program to provide optical correction for a wearer viewing the outside world through the lens 106.).  


Regarding claim 8, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec further teaches wherein the waveguide stack module further includes a waveguide housing (Fig. 5, #108 called a housing or frame. Paragraph [1443]-samec discloses a suitable user display device (62) is shown, comprising a display lens (106) that may be mounted to a user's head or eyes by a housing or frame (108), which corresponds to the frame (64) (FIGS. 3A-3D). The display lens (106) may comprise one or more transparent mirrors positioned by the housing (108) in front of the user's eyes (20). Further in paragraph [1507]-Samec discloses There may be a single VFE or adaptable optic (1020) between the stacked waveguide assembly (178) and all of the plurality of displays (200, 202, 204, 206, and 208). Or, there may be multiple VFEs or adaptable optics (1020), for example, a VFE or adaptable optics (1020) for each of displays (200, 202, 204, 206, and 208) (e.g., adaptable optics 316d). The VFE or adaptable optics (1020) may be positioned between the light source (18) and the waveguide stack (178) or may be integrated into the light source (18).), 
the waveguide housing being configured to house the in- coupling diffractive optic and the out-coupling diffractive optic (Fig. 22A-C. Paragraph [1874]-Samec discloses the plurality of stacked waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2068 into one or more of the stacked waveguides. The plurality of stacked waveguides can further comprise diffractive optical elements that are configured to out-couple light propagating in one or more of the stacked waveguides. In various embodiments, the diffractive optical element that are configured to in-couple and out-couple light from the optical source 2068 into or out of the plurality of stacked waveguides can be configured to modify the focal plane and/or the direction of the illuminating beam 2038 on the eye 2020 of the wearer 2060.).    


Regarding claim 11, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 8, Samec further teaches wherein the waveguide housing (Fig. 5, #108 called a housing or frame. Paragraph [1443]) includes a waveguide-frame aligner operable to align the waveguide housing and the frame of the personal display device (Fig.1. Paragraph [0011]-Samec discloses a wearable diagnostic health system comprising a frame configured to mount on a clinician, an augmented reality display attached to the frame and configured to direct images to an eye of the clinician. Further in paragraph [1443]-Samec discloses a suitable user display device (62) is shown, comprising a display lens (106) that may be mounted to a user's head or eyes by a housing or frame (108), which corresponds to the frame (64) (FIGS. 3A-3D). The display lens (106) may comprise one or more transparent mirrors positioned by the housing (108) in front of the user's eyes (20) and configured to bounce projected light (38) into the eyes (20) and facilitate beam shaping, while also allowing for transmission of at least some light from the local environment. Further in paragraph [2085]-Samec discloses the ophthalmic system may be a user display device 62 such as shown in FIG. 5, which includes a projecting subsystem 18 configured to project light 38 into the eye of a wearer to form an image in the eye. The user display device 62 includes a display lens 106 which may be mounted to a user's head or eyes by a housing or frame 108. The display lens 106 may comprise one or more transparent mirrors or reflective features positioned by the housing 108 in front of the user's eyes 20 and configured to reflect projected light 38 into the eyes 20 (and also potentially facilitate beam shaping). In paragraph [1505]-Samec discloses the other waveguide layers (188, 190) and lenses (196, 198) are similarly configured, with the highest or furthest waveguide (190) in the stack sending its output through all of the lenses between it and the eye for an aggregate focal power representative of the closest focal plane to the person. To compensate for the stack of lenses (198, 196, 194, 192) when viewing/interpreting light coming from the world (144) on the other side of the stacked waveguide assembly (178), a compensating lens layer (180) is disposed at the top or in front of the stack to compensate for the aggregate power of the lens stack (198, 196, 194, 192) below.).  
  

Regarding claim 12, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 8, Samec further teaches wherein the waveguide stack module (Fig. 5, #108 called a housing or frame. Paragraph [1443]) further includes an outer cover and an inner cover arranged to seal the in-coupling diffractive optic and the out-coupling diffractive optic within the waveguide housing (Fig. 5. Paragraph [2085]-Samec discloses the ophthalmic system may be a user display device 62 such as shown in FIG. 5, which includes a projecting subsystem 18 configured to project light 38 into the eye of a wearer to form an image in the eye. The user display device 62 includes a display lens 106 which may be mounted to a user's head or eyes by a housing or frame 108. The display lens 106 may comprise one or more transparent mirrors or reflective features positioned by the housing 108 (Wherein the housing is the outer and inner cover.) in front of the user's eyes 20 and configured to reflect projected light 38 into the eyes 20 (and also potentially facilitate beam shaping). Further in paragraph [2050]-Samec discloses the display lens 2476 can include a plurality of waveguides having characteristics similar to the waveguide stack 178 described above with reference to FIG. 10D. In various embodiments, the plurality of waveguides can comprise diffractive optical elements that are configured to in-couple light output from the optical source 2468 into one or more of the plurality of waveguides. The plurality of waveguides can further comprise diffractive optical elements and/or variable focusing elements that are configured to out-couple light propagating therein.).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0017083 A1), hereinafter referenced as Samec and in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in further view of Hashimoto et al. (US 20120256865 A1), hereinafter referenced as Hashimoto and in further view of Cheng et al. (US 2018/0335629 A1), hereinafter referenced as Cheng.


Regarding claim 9, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Although, Samec teaches the waveguide stack module and the in-coupling diffractive optic. Samec and OGAWA in view of Haddick and in further view of Hashimoto fail to explicitly teach wherein the waveguide stack module includes a blackening material operable to absorb at least a portion of excess light from the projection display device that goes past the in-coupling diffractive optic; wherein the blackening material comprises komoto, carbonfeather, Aktar, or black paints.  
However, Cheng explicitly teaches wherein the waveguide stack module (Fig. 9A-C, #660 called a set of stacked waveguides. Paragraph [0108]) includes a blackening material (Fig. 14, #615 called a blackening coating. Paragraph [0157]) operable to absorb at least a portion of excess light from the projection display device that goes past the in-coupling diffractive optic (Fig. 14. Paragraph [0117]-Cheng discloses the in-coupled light rays 770, 780, 790, are deflected by the in-coupling optical elements 700, 710, 720, respectively, and then propagate by TIR within the waveguides 670, 680, 690, respectively. Further in paragraph [0127]-Cheng disclose the waveguide 112 further includes an end reflector 114 disposed on a side opposite to the light input surface 113C. The end reflector 114 is configured to reflect light coupled into the waveguide 112 through the light input surface 113C. In paragraph [0157]-Cheng discloses light that is transmitted through the polarization sensitive reflector 116 from the end reflector 114 may be incident on a surface 614 of the refractive optical element 118 having a blackening coating 615. The refractive optical element 118 may include the blackening coating 615 to reduce back reflection of light incident thereon. For example, the blackening coating 615 may be coated onto the surface 614 of the refractive optical element 118 opposite the end reflector 114 of the waveguide 112. The blackening coating 615 may be disposed on a surface 614 coplanar with the light input surface 113C. The surface 614 on which the blackening coating 615 is disposed may be perpendicular to the first surface 113A and/or to the SLM 106. The blackening coating 615 may be disposed on a surface 614 perpendicular to a second surface 113B of the refractive optical element 118 in some implementations. The blackening coating 615 may also be configured to prevent reflection of light. For example, the blackening coating 615 may include a black dye or pigment. As discussed above, the blackening coating 615 may be disposed to receive light from the end reflector 114. Accordingly, the blackening coating 615 may be configured to absorb light reflected off the end reflector 114.);
wherein the blackening material comprises komoto, carbonfeather, Aktar, or black paints (Fig. 14. Paragraph [0157]-Cheng discloses the blackening coating 615 may also be configured to prevent reflection of light. For example, the blackening coating 615 may include a black dye or pigment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick and in further view of Hashimoto of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of Cheng of wherein the waveguide stack module includes a blackening material operable to absorb at least a portion of excess light from the projection display device that goes past the in-coupling diffractive optic; wherein the blackening material comprises komoto, carbonfeather, Aktar, or black paints.
Wherein having Samec`s head-mounted display system wherein the waveguide stack module includes a blackening material operable to absorb at least a portion of excess light from the projection display device that goes past the in-coupling diffractive optic; wherein the blackening material comprises komoto, carbonfeather, Aktar, or black paints.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with high quality display, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Cheng is a head mounted display system that have a frame, an augmented reality display attached to the frame. Wherein the illumination systems contemplated herein can be configured as polarization beam splitting components having a reduced size. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Cheng et al. (US 2018/0335629 A1), Paragraph [0007].
  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0017083 A1), hereinafter referenced as Samec and in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in further view of Hashimoto et al. (US 20120256865 A1), hereinafter referenced as Hashimoto and in further view of HUNTER et al. (US 2017/0322421 A1), hereinafter referenced as HUNTER.

Regarding claim 14, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec further teaches wherein the projection display device includes a projector (Fig. 5, #18 called a projecting subsystem. Paragraph [1446]), a projector mounting frame (Fig. 5, #108 called a housing or frame. Paragraph [1487]-Samec discloses the ophthalmic device includes a display device (62) that includes a light source (18) configured to project light (38) that is directed into the eyes of a user in a display lens (106) of the display device (62). The ophthalmic device may also direct ambient light from the surrounding world, e.g., in front of the user, to the eyes of the user through display lens (106).), and a display connection module (Fig. 5. Paragraph [1446]-Samec discloses the rendering engine (34) is operatively coupled (105, 94, 100/102, 104; i.e., via wired or wireless connectivity) to the sensor pose processor (32), the image pose processor (36), the eye tracking cameras (24), and the projecting subsystem (18) such that rendered light is projected using a scanned laser arrangement (18) in a manner similar to a retinal scanning display. The wavefront of the projected light beam (38) may be bent or focused to coincide with a desired focal distance of the projected light. Further in paragraph [1725]-Samec discloses the ophthalmic system may be a user display device 62 such as shown in FIG. 5, which includes a light source such as a projecting subsystem 18 configured to project light 38 into the eye 20 of a wearer. The user device 62 may include a display lens 106 which may be mounted to a user's head or eyes by a housing or frame 108. The display lens 106 may comprise one or more transparent mirrors or reflective features positioned by the housing 108 in front of the user's eyes 20 and configured to reflect projected light 38 into the eyes 20 (and also potentially facilitate beam shaping). Please also read paragraph [1450]).
Samec and OGAWA in view of Haddick and in further view of Hashimoto fail to explicitly teach wherein the display connection module is a prism assembly.  
However, HUNTER explicitly teaches wherein the display connection module is a prism assembly (Fig. 3, #108C called a prism. Paragraph [0025]-HUNTER discloses the electronic components may include the previously mentioned computing device 202, to be explained in more detail with reference to FIG. 5, that may accept as input signals from the IS camera (130 in FIG. 3 or 130A in FIG. 4A), may operate audio communication through the IS headset (e.g., 133 and 135 in FIG. 3), may drive the displays, e.g., liquid crystal displays (LCDs) 108B, 110B embedded in the respective first and second lenses 108, 110 (or LED display and prism 108C in FIG. 3) and may accept user input from first and second capacitive touch pads 122, 124 each embedded in a respective one of the first and second frame sides 114, 116.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick and in further view of Hashimoto of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of HUNTER of wherein the display connection module is a prism assembly.
Wherein having Samec`s head-mounted display system wherein the display connection module is a prism assembly.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and miniaturization with high quality display, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while HUNTER is a head mounted display system that the computer display are embedded so as to be hermetically sealed in the part of the frame and the at least one lens. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and HUNTER et al. (US 2017/0322421 A1), Paragraph [0044].


Claims 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0017083 A1), hereinafter referenced as Samec and in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in further view of Hashimoto et al. (US 20120256865 A1), hereinafter referenced as Hashimoto and in further view of Hoellwarth et al. (US 2010/0079356 A1), hereinafter referenced as Hoellwarth.

  
Regarding claim 17, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec and OGAWA in view of Haddick and in further view of Hashimoto fail to explicitly teach further comprising: a left hinge system positioned between the left temple section and the left rear section of the frame; and a right hinge system positioned between the right temple section and the right rear section of the frame. 
However, Hoellwarth explicitly teaches further comprising: a left hinge system (Fig. 8C, #806 called a hinge. Paragraph [0149]) positioned between the left temple section and the left rear section of the frame (Fig. 8C, illustrates the hinge #806 is located between the front part with the display and the temple part #808. Paragraph [0149]-Hoellwarth discloses Fig. 8C shows a head-mounted device that has an adjustable frame. In the embodiment shown in Fig. 8C, the frame of the head-mounted device can rotate toward the user. For example, the head-mounted device can have pivot bearing 806 (e.g., hinges) connecting the frame and eyeglass temples 808. Pivot bearing 806 can allow the frame to rotate around eyeglass temples 808. As a result, the head-mounted device can serve as a display stand for the portable electronic device if the user decides not to wear the head-mounted device.); and a right hinge system (Fig. 8D, #812 called a hinge. Paragraph [0150]) positioned between the right temple section and the right rear section of the frame (Fig. 8D, illustrates the hinge #812 is located between the front part with the display and the temple part #810. Paragraph [0150]-Hoellwarth discloses FIG. 8D shows a head-mounted device that has eyeglass temples that can rotate. In the embodiment shown in FIG. 8D, eyeglass temples 810 can rotate around the frame of the head-mounted device so that the head-mounted device can serve as a display stand. For example, the head-mounted device can have pivot bearing 812 (e.g., hinges) connecting the frame and eyeglass temples 810. Pivot bearing 812 can allow eyeglass temples 810 to rotate around the frame. Please see annotated diagram below of Hoellwarth`s Fig. 8C-D, for further details).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec in view of OGAWA of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of Hoellwarth of wherein further comprising: a left hinge system positioned between the left temple section and the left rear section of the frame of the personal display device; and a right hinge system positioned between the right temple section and the right rear section of the frame of the personal display device.
Wherein having Samec`s head-mounted display system wherein further comprising: a left hinge system positioned between the left temple section and the left rear section of the frame of the personal display device; and a right hinge system positioned between the right temple section and the right rear section of the frame of the personal display device.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and high quality display with viewing experience, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Hoellwarth is a head mounted display system that have a frame and that enhance and improved the viewing experience (i.e., help focus the user's eyes on the image frames being displayed on the display screen of the portable electronic device).. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Hoellwarth et al. (US 2010/0079356 A1), Paragraph [0099].
 

    PNG
    media_image1.png
    288
    153
    media_image1.png
    Greyscale


Regarding claim 18, Samec and OGAWA in view of Haddick and in further view of Hashimoto and in further view of Hoellwarth teaches the personal display device of claim 17, Samec and OGAWA in view of Haddick and in further view of Hashimoto fail to explicitly teach wherein the left hinge system and the right hinge system include a flex cable, a hinge, a hinge housing, and a hinge pin.  
However, Hoellwarth explicitly teaches wherein the left hinge system and the right hinge system include a flex cable (Fig. 9A-B. Paragraph [0157]-Hoellwarth discloses the connection point between the ends of the temples 910 and the main body 902 may include a through hole for passing wires, traces and/or flex circuits.), a hinge, a hinge housing, and a hinge pin (Paragraph [0149]-Hoellwarth discloses Fig. 8C shows a head-mounted device that has an adjustable frame. In the embodiment shown in Fig. 8C, the frame of the head-mounted device can rotate toward the user. For example, the head-mounted device can have pivot bearing 806 (e.g., hinges) connecting the frame and eyeglass temples 808. Pivot bearing 806 can allow the frame to rotate around eyeglass temples 808. As a result, the head-mounted device can serve as a display stand for the portable electronic device if the user decides not to wear the head-mounted device. Further in paragraph [0150]-Hoellwarth discloses FIG. 8D shows a head-mounted device that has eyeglass temples that can rotate. In the embodiment shown in FIG. 8D, eyeglass temples 810 can rotate around the frame of the head-mounted device so that the head-mounted device can serve as a display stand. For example, the head-mounted device can have pivot bearing 812 (e.g., hinges) connecting the frame and eyeglass temples 810. Pivot bearing 812 can allow eyeglass temples 810 to rotate around the frame (wherein the hinges comprises of hinge, a hinge housing, and a hinge pin.).).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick and in further view of Hashimoto and in further view of Hoellwarth of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of Hoellwarth of wherein the left hinge system and the right hinge system include a flex cable, a hinge, a hinge housing, and a hinge pin.
Wherein having Samec`s head-mounted display system wherein the left hinge system and the right hinge system include a flex cable, a hinge, a hinge housing, and a hinge pin.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and high quality display with viewing experience, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while Hoellwarth is a head mounted display system that have a frame and that enhance and improved the viewing experience (i.e., help focus the user's eyes on the image frames being displayed on the display screen of the portable electronic device).. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and Hoellwarth et al. (US 2010/0079356 A1), Paragraph [0099].



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0017083 A1), hereinafter referenced as Samec and in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in further view of Hashimoto et al. (US 20120256865 A1), hereinafter referenced as Hashimoto and in further view of Hoellwarth et al. (US 2010/0079356 A1), hereinafter referenced as Hoellwarth and in further view of WANG (US 2017/0351121 A1), hereinafter referenced as WANG.


Regarding claim 19, Samec and OGAWA in view of Haddick and in further view of Hashimoto and in further view of Hoellwarth teaches the personal display device of claim 18, Samec and OGAWA in view of Haddick and in further view of Hashimoto and in further view of Hoellwarth fail to explicitly teach wherein the hinge includes a first half hinge and a second half hinge, the first half hinge and the second half hinge being configured to be pivotally connected by the hinge pin. 
 However, WANG explicitly teaches wherein the hinge includes a first half hinge (Fig. 1, #105 called a first part. Paragraph [0014]) and a second half hinge (Fig. 1, #104 called a second part. Paragraph [0014]-WANG discloses a chassis 101, a pair of temples including a right temple 102 and a left temple 103, a pair of hinges each including a first part 105, a second part 104, and a pivot pin 106 that connects the first and second parts 105, 104, and a plurality of fasteners 107, such as screws.), the first half hinge and the second half hinge being configured to be pivotally connected by the hinge pin (Fig. 1, #106 called pivot pin. Paragraph [0014]. Please also see Fig. 2-6.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick and in further view of Hashimoto and in further view of Hoellwarth of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of WANG of wherein the hinge includes a first half hinge and a second half hinge, the first half hinge and the second half hinge being configured to be pivotally connected by the hinge pin.
Wherein having Samec`s head-mounted display system wherein the hinge includes a first half hinge and a second half hinge, the first half hinge and the second half hinge being configured to be pivotally connected by the hinge pin.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and high quality display with viewing experience, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while WANG is a head mounted display system that have a frame and that provide an enhanced safety glasses frame, the glasses frame can be made in a variety of styles while the side lenses can be made in a standard size to facilitate installation of the side lenses. The side lenses can be fixed more easily and firmly, the safety level of the glasses frame can be increased, and the cost of the glasses frame can be reduced. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and WANG (US 20170351121 A1), Paragraph [0005].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0017083 A1), hereinafter referenced as Samec and in view of OGAWA et al. (US 2016/0216792 A1), hereinafter referenced as OGAWA and in further view of Haddick et al. (US 2013/0127980 A1), hereinafter referenced as Haddick and in further view of Hashimoto et al. (US 20120256865 A1), hereinafter referenced as Hashimoto and in further view of MCCULLOCH et al. (US 20180000648 A1), hereinafter referenced as MCCULLOCH.


Regarding claim 21, Samec and OGAWA in view of Haddick and in further view of Hashimoto teaches the personal display device of claim 1, Samec and OGAWA in view of Haddick and in further view of Hashimoto fail to explicitly teach further comprising a first battery secured to the right rear section of the frame; and a second battery secured to the left rear section of the frame.  
However, MCCULLOCH explicitly teaches further comprising a first battery secured to the right rear section of the frame (Fig. 41, #819 called a battery power source. Paragraph [0138]); and a second battery secured to the left rear section of the frame (Fig. 41, illustrates a #819 called a battery power source. Paragraph [0138]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and OGAWA in view of Haddick and in further view of Hashimoto of having a personal display device for displaying virtual images to a wearer, the personal display device comprising: a frame having a right temple section, a left temple section, a right rear section, a left rear section, a right eye see-through section, and a left eye see-through section; a projection display device connected to the frame for projecting an image to the wearer; at least one waveguide stack module connected to the frame for propagating image-bearing light beams along a length of the at least one waveguide stack module, the at least one waveguide stack module being configured to receive the image from the projection display device, with the teachings of MCCULLOCH of wherein further comprising a first battery secured to the right rear section of the frame; and a second battery secured to the left rear section of the frame.
Wherein having Samec`s head-mounted display system wherein further comprising a first battery secured to the right rear section of the frame; and a second battery secured to the left rear section of the frame.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the functionality and high quality display with viewing experience, since Samec head mounted display system that have a frame, an augmented reality display attached to the frame, a light detector attached to the frame and a processor while MCCULLOCH is a head mounted display system that have batteries to be able to utilize different level of power from two rechargeable battery source. Please see Samec et al. (US 2017/0017083 A1), Paragraph [0008] and MCCULLOCH et al. (US 20180000648 A1), Paragraph [0052 and 0168].

 

- 51 -Allowable Subject Matter
Claims 4, 13, 15-16, 20 and 22 are therefrom are objected to as being dependent upon rejected base claims, claim 1, 8,12, 14, and 17-18, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claims 112(a) new matter rejection are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts fail to explicitly teach, further comprising a nose bridge assembly detachably attached to the frame between the right eye see-through section and the left eye see-through section, as claimed in claim 4.

Regarding claim 13, the prior arts fail to explicitly teach, wherein the inner cover includes a gasket sealing the inner cover to the waveguide housing, as claimed in claim 13.

Regarding claim 15, the prior arts fail to explicitly teach, wherein the projector includes an alignment aperture configured to receive the alignment pin, as claimed in claim 15.

Regarding claim 16, the prior arts fail to explicitly teach, the waveguide housing including a waveguide-frame aligner operable to align the waveguide housing and the frame of the personal display device, wherein the projection display device includes a projector mounting frame, the projector mounting frame including a projector-frame aligner aligning the projector mounting frame and the frame of the personal display device, and wherein the frame of the personal display device includes a projector-waveguide-frame aligner to align the waveguide-frame aligner and the projector-frame aligner to the frame of the personal display device, as claimed in claim 16.

Regarding claim 20, the prior arts fail to explicitly teach, wherein the flex cable includes at least six points of bend, four of the at least six points of bend of the flex cable being configured to surround the hinge pin, as claimed in claim 20.

Regarding claim 22, the prior arts fail to explicitly teach, wherein at least the left or right hinge system includes a flex cable connected to a battery, as claimed in claim 22.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Lin et al.  (US 2006/0042820 A1)- A signal transmission cable adapted to pass through a hinge assembly includes a flexible circuit substrate; a first connection section formed at a first end of the flexible circuit substrate and having a plurality of signal transmission lines provided thereon; a second connection section formed at a second end of the flexible circuit substrate and having a plurality of signal transmission lines provided thereon; and a cluster section formed on the flexible circuit substrate between the first and the second connection section, and having a plurality of signal transmission lines provided thereon to connect at two ends to the signal transmission lines on the first and the second connection section, respectively......... Please see Fig. 1. Abstract.
(b)	Adair et al.  (US 2015/0275557 A1)- A hinge is disclosed including a first connecting plate, a second connecting plate, a hinge element rotatably coupling said first and second connecting plates, a first pin coupled to the first connecting plate, wherein said first pin extends through a first end of the hinge element, a locking bracket coupled to the second connecting plate, and a second pin coupled to a second end of the hinge element, wherein said second pin extends through the locking bracket. The hinge optionally includes one or more friction locks, cableways, or cable tabs......  ...... Fig. 1-4. Abstract.
(c)	Levy (US 20100045928 A1)- An eyewear with communications capability to pair with a Bluetooth enabled device and equipped with noise cancellation software. The earpieces are connected to a retraction wheel by a flexible cord. The cord winds about the wheel to retract the earpiece and unwinds to extend the earpiece to its operative position. A retractable button may be pressed to urge the retraction wheel to rotate to wind the cord about it under spring force............. Fig. 1-3. Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628